Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the amendment filed on 07/14/2022. Claims 1-2 and 4-22 are pending. Claims 1, 4-5, 7-8,10-12 and 21-22are under examination on the merits.  Claim 3 is cancelled.  Claims 2, 6, 9, 11 and 13-20 are withdrawn to a non-elected invention from further consideration.  

Examiner’s Note
Claims 1, 4-5, 7-8, 10-12 and 21-22 are allowable. The restriction requirement associated with group X, Y and W, as set forth in the office action mailed on 01/31/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Accordingly,  claims 6, 9 and 11 are no longer withdrawn from consideration because the claims require all the limitations of  allowable claims 1 or  4. However, claims 2 and 13-20 remain withdrawn from consideration because the claims do not require all the limitations of an allowable claim.  Since claims 2 and 13-20 are directed to inventions non-elected without traverse in the reply filed on 03/29/2022, these claims have been cancelled.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claims:
Claim 1, lines 3 to 9,  replace “(wherein X is any one of…is an integer of 1 or more),” with -- “wherein X is any one of…is an integer of 1 or more,”--.
Claim 4, lines 3 to 9,  replace “(wherein X is any one of…is an integer of 1 or more),” with -- “wherein X is any one of…is an integer of 1 or more,”--.
Cancel claims 2 and 13-20.

Allowable Subject Matter
Claims 1, 4-12 and 21-22 are allowed for the reasons as set forth in the applicant’s remarks filed on 07/14/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782